United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4331
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Howard Levern Snider,                   *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 20, 2006
                                Filed: November 27, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Howard Levern Snider appeals the district court’s1 order denying his motion to
compel the government to file a substantial-assistance sentence-reduction motion.
Because Snider’s plea agreement provided that the government retained discretion to
decide whether to file a substantial-assistance motion, and because Snider did not
make a substantial threshold showing that the government’s refusal to do so was
prompted by an unconstitutional motive, such as Snider’s race or religion, or that the
government’s refusal was irrational, we agree with the district court that Snider was

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
not entitled to relief. See Wade v. United States, 504 U.S. 181, 185-87 (1992) (district
courts may review government’s refusal to file substantial-assistance motion and grant
remedy if refusal was based on unconstitutional motive, but defendant has no right to
discovery or evidentiary hearing unless he makes substantial threshold showing of
government’s improper motive); United States v. Pamperin, 456 F.3d 822, 825 (8th
Cir. 2006) (threshold showing requires more than presentation of evidence of
substantial assistance and general allegations of improper motive, because court
presumes prosecutor properly discharged her duties absent clear evidence to contrary);
United States v. Mullins, 399 F.3d 888, 890 (8th Cir. 2005) (relief for government’s
refusal to file substantial-assistance motion is provided only if such refusal was
prompted by unconstitutional motive or was irrational).

      Accordingly, we affirm, and we deny Snider’s pending motions.
                     ______________________________




                                          -2-